Dismissed and Opinion Filed December 5, 2017




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-00926-CV

                           ELIZABETH LOPEZ, Appellant
                                      V.
                     FEDERATED NATIONAL INSURANCE, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-15085

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated August 8, 2017, we notified appellant the $205 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant that failure to

do so would result in dismissal of the appeal. Also by postcard dated August 8, 2017, we

informed appellant the docketing statement in this case was due. We cautioned appellant that

failure to file the docketing statement within ten days might result in the dismissal of this appeal

without further notice. By letter dated October 3, 2017, we informed appellant the clerk’s record

had not been filed because appellant had not paid for the clerk’s record. We directed appellant to

provide, within ten days, written verification of payment or arrangements to pay for the clerk’s

record or written verification appellant had been found entitled to proceed without payment of
costs. We cautioned appellant that failure to do so would result in the dismissal of this appeal

without further notice. To date, appellant has not paid the filing fee, provided the required

documentation, or otherwise corresponded with the Court regarding the status of this appeal.

       We dismiss this appeal for want of prosecution. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE




170926F.P05




                                              –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

ELIZABETH LOPEZ, Appellant                        On Appeal from the 116th Judicial District
                                                  Court, Dallas County, Texas
No. 05-17-00926-CV       V.                       Trial Court Cause No. DC-16-15085.
                                                  Opinion delivered by Chief Justice Wright.
FEDERATED NATIONAL INSURANCE,                     Justices Lang-Miers and Stoddart
Appellee                                          participating.

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellee FEDERATED NATIONAL INSURANCE recover its
costs of this appeal from appellant ELIZABETH LOPEZ.


Judgment entered December 5, 2017.




                                            –3–